                 Case: 1:21-cv-00135 Document #: 170 Filed: 09/04/21 Page 1 of 3 PageID #:3605

                                          CAHILL GORDON & REINDEL LLP
                                                    32 OLD SLIP
                                                 NEW YORK, NY 10005
HELENE R. BANKS          ARIEL GOLDMAN                 TELEPHONE: (212) 701-3000      BRIAN T. MARKLEY             JONATHAN D. THIER
ANIRUDH BANSAL           PATRICK GORDON                   WWW.CAHILL.COM              MEGHAN N. McDERMOTT          SEAN P. TONOLLI
DAVID L. BARASH          JASON M. HALL                      ___________               WILLIAM J. MILLER            JOHN A. TRIPODORO
LANDIS C. BEST           STEPHEN HARPER                                               NOAH B. NEWITZ               GLENN J. WALDRIP, JR.
BRADLEY J. BONDI         WILLIAM M. HARTNETT             1990 K STREET, N.W.          WARREN NEWTON §              HERBERT S. WASHER
BROCKTON B. BOSSON       NOLA B. HELLER               WASHINGTON, DC 20006-1181       DAVID R. OWEN                MICHAEL B. WEISS
JONATHAN BROWNSON *      CRAIG M. HOROWITZ                  (202) 862-8900            JOHN PAPACHRISTOS            DAVID WISHENGRAD
JOYDEEP CHOUDHURI *      DOUGLAS S. HOROWITZ                                          LUIS R. PENALVER             COREY WRIGHT
JAMES J. CLARK           TIMOTHY B. HOWELL         CAHILL GORDON & REINDEL (UK) LLP   KIMBERLY PETILLO-DÉCOSSARD   JOSHUA M. ZELIG
CHRISTOPHER W. CLEMENT   DAVID G. JANUSZEWSKI            24 MONUMENT STREET           SHEILA C. RAMESH             DANIEL J. ZUBKOFF
LISA COLLIER             ELAI KATZ                          LONDON EC3R 8AJ           MICHAEL W. REDDY
AYANO K. CREED           JAKE KEAVENY                      +44 (0) 20 7920 9800       OLEG REZZY
PRUE CRIDDLE ±           BRIAN S. KELLEHER                    ___________             THORN ROSENTHAL
SEAN M. DAVIS            RICHARD KELLY                                                TAMMY L. ROY                  * ADMITTED AS A SOLICITOR IN
                                                                                                                   ENGLAND AND WALES ONLY
STUART G. DOWNING        CHÉRIE R. KISER ‡             WRITER’S DIRECT NUMBER         JONATHAN A. SCHAFFZIN
                                                                                                                    ± ADMITTED AS A SOLICITOR IN
ADAM M. DWORKIN          JOEL KURTZBERG                                               DARREN SILVER                WESTERN AUSTRALIA ONLY
ANASTASIA EFIMOVA        TED B. LACEY                                                 JOSIAH M. SLOTNICK
JENNIFER B. EZRING       MARC R. LASHBROOK                                            RICHARD A. STIEGLITZ JR.      ‡ ADMITTED IN DC ONLY
HELENA S. FRANCESCHI     ALIZA R. LEVINE                                              ROSS E. STURMAN               § ADMITTED AS AN ATTORNEY
                                                                                                                   IN THE REPUBLIC OF SOUTH AFRICA
JOAN MURTAGH FRANKEL     JOEL H. LEVITIN                                              SUSANNA M. SUH               ONLY
JONATHAN J. FRANKEL      GEOFFREY E. LIEBMANN                                         ANTHONY K. TAMA

                                                        (212) 701-3621

                                                                                                         September 4, 2021


                            Re:      In re: Clearview AI, Inc. Consumer Privacy Litigation,
                                     1:21-cv-00135

            Dear Judge Coleman:

                            We write on behalf of Defendants Clearview AI, Inc., Hoan Ton-That, Richard
            Schwartz, Rocky Mountain Data Analytics LLC, and Thomas Mulcaire (collectively, the
            “Clearview Defendants”) to bring to the Court’s attention the September 2, 2021 decision of the
            Eighth Circuit in Ness v. City of Bloomington, --- F.4th ---, 2021 WL 3918886 (8th Cir.
            Sept. 2, 2021). This decision is relevant to the Clearview Defendants’ pending motion to dismiss
            in In re Clearview AI, Inc. Consumer Privacy Litigation. In Ness, the Eighth Circuit struck down
            on First Amendment grounds a municipal ordinance forbidding photography and video recording
            of children in public parks without parental consent. Id. at *1. The court found that the ordinance
            was a content-based restriction on speech requiring strict scrutiny, a test that the ordinance could
            not meet. Id. at *6.

                           The Eighth Circuit held that strict scrutiny was required because “city officials must
            examine the content of the speech to determine whether it is prohibited.” Id. Specifically, to
            determine whether plaintiffs’ photography or video recordings were prohibited by the ordinance,
            “an official must examine the content of the photograph or video recording to determine whether
            a child’s image is captured.” Id. As a result, the ordinance could not stand.

                           The same reasoning applies in this case because in order to determine whether the
            Clearview Defendants have violated the Illinois Biometric Information Privacy Act (“BIPA”), an
            examination must be conducted into whether the content of material created by Defendants
            contains biometric information or biometric identifiers. 740 ILCS 14/15. In both instances an
            examination of content must be made. Therefore, as in Ness, strict scrutiny is warranted here.
            And, as detailed in the Clearview Defendants’ motion to dismiss, Plaintiffs in this case do not even
            maintain that BIPA could withstand strict scrutiny.
   Case: 1:21-cv-00135 Document #: 170 Filed: 09/04/21 Page 2 of 3 PageID #:3606
CAHILL GORDON & REINDEL LLP


                                          -2-



             We respectfully submit that the Ness decision further supports granting the
Clearview Defendants’ motion to dismiss.



                                                      Respectfully Submitted,



                                                      By: /s/ Floyd Abrams

                                                      Floyd Abrams
                                                      Joel Kurtzberg
                                                      CAHILL GORDON & REINDEL
                                                      LLP
                                                      32 Old Slip
                                                      New York, NY 10005
                                                      Phone: (212) 701-3000
                                                      jkurtzberg@cahill.com
                                                      fabrams@cahill.com

                                                      Lee Wolosky (admitted pro hac vice)
                                                      Andrew J. Lichtman (pro hac vice
                                                      pending)
                                                      JENNER & BLOCK LLP
                                                      919 Third Avenue
                                                      New York, New York 10022-3908
                                                      Phone: (212) 891-1600
                                                      lwolosky@jenner.com
                                                      alichtman@jenner.com

                                                      Howard S. Suskin
                                                      JENNER & BLOCK LLP
                                                      353 North Clark Street
                                                      Chicago, Illinois 60654
                                                      Phone: (312) 222-9350
                                                      hsuskin@jenner.com



                                                      Attorneys for Defendants Clearview
                                                      AI, Inc., Hoan Ton-That, Richard
                                                      Schwartz, Rocky Mountain Data
   Case: 1:21-cv-00135 Document #: 170 Filed: 09/04/21 Page 3 of 3 PageID #:3607
CAHILL GORDON & REINDEL LLP


                                        -3-



                                                   Analytics LLC, and Thomas
                                                   Mulcaire
